OPINION ON REHEARING. Hemingway, J. The judgment of this court rendered in accordance with the opinion heretofore delivered in this cause was set aside during the term at which it was entered, in order that we might consider the questions raised by the motion for a rehearing. The motion does not question any ruling in the opinion, but brings to our attention a matter not then considered by the court.  4 Dower in personalty gov*rn?$• }>y In the trial of this cause in the circuit court the following declaration of law was made, towit: “That N. G. Hewitt’s domicile at the time of his death was in the State of Arkansas, and as a matter of law the courts of this State have the primary and domiciliary administration, and the personal property must be distributed and dower allotted under the laws of this State.” Upon the facts disclosed by the record, we were of the opinion that the declaration was correct, and our conclusion has not been questioned or changed.  5. Dower "in, P er so nal tyain another state, The appellant asked a further declaration, which, it is con- , , „ ,, IT, tended, follows, as a necessary sequence, the one made, it is as follows: “ That as the domicile of the deceased was in this State, his estate should be administered, with regard to the personal property, wheresoever the same is situated, according to the laws of this State ; and if personal property belonging to the estate is located in any other State or ■.place beyond the jurisdiction of this court, the estate being solvent, the value of one-half of such personal property should be made up,to petitioner, first, out of personal property in this State belonging to the estate of the deceased, excluding the one-half belonging to the widow ; and if. that is not sufficient, second, out of any real estate that may be ■within the jurisdition of the courts of this State, so that the widow shall receive in this proceeding the value of one-half of the personal estate of her husband, whether situated in this State or elsewhere.” But the court declined to make the latter declaration, and in its decree adjudged contrary thereto, as follows : “ That the petitioner be not allowed any sum in the estate in Arkansas for any personal property that may be in the hands of •any ancillary administrator in the State of New York.” This action comprises the matter brought to our attention by the motion for a rehearing. As Hewitt’s domicile at the time of his death was in Arkansas, it undoubtedly follows that the widow’s right to dower in 'personalty, wherever situated, is determined by the laws of this State, and that it should be allotted to her as therein provided. But her right is not primarily a debt against the estate, but an undivided interest in it—a right to take a designated part of the specific personalty which the husband owned at the time of his ■death. Her interest is not subject to the husband’s debts, .and she may assert it against strangers or purchasers. Mansf. Dig., sec. 2591; Hill v. Mitchell, 5 Ark., 608. She is therefore entitled to have her dower carved out of the specific estate, and, upon the same principle, others in interest would be entitled to demand that it be thus allotted, where justice to them required it. The property in New York comprises (perhaps among •other things) Jefferson county bonds and Arkansas levee Bonds; their value is not shown by the proof. Whether it would be just to the other parties in interest to give to the widow out of the property here an estimated equivalent for the interest in the property there can not be determined by the proof. It may be that the property here is more desirable than that there, and that such an allowance to the widow would effect an unjust division among parties interested. But if the court had deemed such an allowance proper, there was not sufficient proof to enable it to make the proper order; for it could not direct-what amount in value of property here should be allowed for her interest there, without knowing the value of the latter. We are therefore unable to say that the court below erred in the matter complained of. But the domicile of the husband fixes the residence of the widow in this State; its courts have jurisdiction of the property within its limits as well as of the administrator here. Such being the case, the courts of this State might make the order asked, at least to the extent of the personalty here, if it were necessary to protect the widow’s rights against prejudicial complications with foreign administrators or distributees. 2 Kent., p. 431; Harvey v. Richards, 1 Mason, 381-430. It does not now appear that such protection is necessary. It is but fair to presume that when a judgment is entered here which finally adjudges the rights.of the parties, those in custody of the property abroad will deliver to the widow her share therein ; if upon demand they are derelict in this respect, the courts of this State should protect her rights so far as it may legally be done out of the property here. And if such contingency shall arise—which can be ascertained before any order of distribution by the probate court—nothing in this case determined should prejudice her right to such protection, and it should be expressly saved in the judgment in this case. The judgment of the circuit court will be modified as directed in the former opinion and as above indicated; in other respects it is affirmed. Judge Battle is of opinion that an allowance should be made in this case out of the personalty in this State for the widow’s interest in the personalty in New York.